Citation Nr: 9928653	
Decision Date: 09/05/99    Archive Date: 10/12/99

DOCKET NO.  98-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation of hypertensive 
cardiovascular disease with hypertension, previously coded as 
essential hypertension, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1958 to June 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the Montgomery, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Board received notification that the appellant did not 
wish to appeal the 30 percent evaluation for hypertensive 
cardiovascular disease with hypertension.  


CONCLUSION OF LAW

The appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  The appellant has 
withdrawn this appeal.  


ORDER

The appeal is dismissed.  



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 

